UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1902



In Re: MUZIO ROBERTO; In Re: MARY K. ROBERTO,

                                                             Debtors.



MUZIO ROBERTO; MARY K. ROBERTO,

                                            Plaintiffs - Appellants,

          versus


SCOTT FIELD, Trustee,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-687-AW, BK-98-12440)


Submitted:   October 12, 2000             Decided:   October 19, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muzio Roberto, Mary K. Roberto, Appellants Pro Se.      Jeffrey L.
Tarkenton, WOMBLE, CARLYLE, SANDRIDGE & RICE, Washington, D.C., for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Muzio and Mary Roberto appeal from the district court’s order

affirming the bankruptcy court’s denial of their motion to recon-

sider a prior order allowing compensation to counsel for the Chap-

ter 7 trustee.   Our review of the record and the opinions below

discloses no reversible error.       Accordingly, we affirm on the

reasoning of the district court.      See Roberto v. Field (In Re:

Roberto), Nos. CA-00-687-AW; BK-98-12440 (D. Md. June 1, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 30, 2000, the district court’s records show that it was entered
on the docket sheet on June 1, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2